DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: an electronic device comprising: a first housing structure that has a first face that is connected to the hinge structure and is directed in a first direction, and a second housing structure that has a third face that is connected to the hinge structure and is directed in a third direction, a sixth lateral face that is directed in the same direction as the third lateral face in a folded state, and wherein the first face faces the third face in the folded state, and the third direction is the same as the first direction in an unfolded state; a flexible display; a first printed circuit board (PCB) disposed between the first face and the second face and disposed closer to the first lateral face than the second lateral face, and a second PCB disposed closer to the second lateral face than the first lateral face; a first battery disposed between the first face and the second face, and disposed between the first PCB and the second PCB when viewed above the second face; a first magnet disposed between the third lateral face and the first battery when viewed above the second face; a second magnet disposed around the sixth lateral face in the second housing structure so as to face the first magnet in the folded state; and a first electrical path and a second electrical path accommodated in the first housing structure and electrically connecting the first PCB and the second PCB, at least a portion of the first electrical path and the second electrical path disposed between the first magnet and the battery, wherein the portion of the first electrical path is stacked on the portion of the second electrical path within a space between the first magnet and the battery.
One close prior art Wang (US 2020/0019215 A1) teaches of an electronic device comprising: a foldable housing configured to comprise: a hinge structure, a first housing structure that has a first face that is connected to the hinge structure and is directed in a first direction, a second face that is directed in a second direction opposite to the first direction, and a first lateral member that at least partly surrounds a space between the first face and the second face, and a second housing structure that has a third face that is connected to the hinge structure and is directed in a third direction, a fourth face that is directed in a fourth direction opposite to the third direction, and a second lateral member that at least partly surrounds a space between the third face and the fourth face, and that is folded about the hinge structure onto the first housing structure, wherein the first lateral member provides a first lateral face and a second lateral face that are directed opposite to each other, and a third lateral face that is orthogonal to the first lateral face and is disposed apart from the hinge structure, wherein the second lateral member provides a fourth lateral face that is directed in the same direction as the first lateral face, a fifth lateral face that is directed in the same direction as the second lateral face, and a sixth lateral face that is directed in the same direction as the third lateral face in a folded state, and wherein the first face faces the third face in the folded state, and the third direction is the same as the first direction in an unfolded state; a flexible display configured to extend from the first face to the third face; a first magnet disposed around the third lateral face in the first housing structure; a second magnet disposed around the sixth lateral face in the second housing structure so as to face the first magnet in the folded state; however Wang does not teach a first printed circuit board (PCB) disposed between the first face and the second face and disposed closer to the first lateral face than the second lateral face, and a second PCB disposed closer to the second lateral face than the first lateral face; a first battery disposed between the first face and the second face, and disposed between the first PCB and the second PCB when viewed above the second face; a first magnet disposed around the third lateral face in the first housing structure, and disposed between the third lateral face and the first battery when viewed above the second face; a second magnet disposed around the sixth lateral face in the second housing structure so as to face the first magnet in the folded state; and a first electrical path and a second electrical path accommodated in the first housing structure and electrically connecting the first PCB and the second PCB, at least a portion of the first electrical path and the second electrical path disposed between the first magnet and the battery, wherein the portion of the first electrical path is stacked on the portion of the second electrical path within a space between the first magnet and the battery.
Another close prior art Szeto (US 9,363,904 B1) teaches an electronic device comprising: a foldable housing configured to comprise: a hinge structure, a first housing structure that has a first face that is connected to the hinge structure and is directed in a first direction, a first magnet disposed around the third lateral face in the first housing structure, and disposed between the third lateral face and the first battery when viewed above the second face; a second magnet disposed around the sixth lateral face in the second housing structure so as to face the first magnet in the folded state; however Szeto does not teach a flexible display configured to extend from the first face to the third face; a first printed circuit board (PCB) disposed between the first face and the second face and disposed closer to the first lateral face than the second lateral face, and a second PCB disposed closer to the second lateral face than the first lateral face; a first battery disposed between the first face and the second face, and disposed between the first PCB and the second PCB when viewed above the second face; and a first electrical path and a second electrical path accommodated in the first housing structure and electrically connecting the first PCB and the second PCB, at least a portion of the first electrical path and the second electrical path disposed between the first magnet and the battery, wherein the portion of the first electrical path is stacked on the portion of the second electrical path within a space between the first magnet and the battery.
Therefore claims 1 and 4 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896